Citation Nr: 0014721	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  

By rating action of December 1996, service connection for 
anxiety disorder was granted, and a 10 percent rating was 
assigned from September 30, 1996.  That same month, the 
veteran's representative requested, among other things, 
reconsideration of this rating, arguing that a 30 percent 
rating was in order.  He added that if the 30 percent rating 
were not granted, the memorandum was intended to serve as a 
Notice of Disagreement and that a Statement of the Case 
should be issued.  By rating actions in January and October 
1997, the RO continued the 10 percent rating for service 
connected anxiety disorder.  In November 1997, the RO 
increased the rating to 30 percent, but made the effective 
date from July 29, 1997, the date of a VA outpatient 
treatment record.  Therein, the RO indicated that the 
evidence of record did not indicate entitlement to a higher 
evaluation prior to this date.  By rating action in November 
1997, the veteran was notified of this action and of his 
appellate rights.  There was no notice of disagreement to 
this action, and the veteran again requested an increased 
rating in July 1998.  The matter listed on the title page of 
this decision comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision which 
confirmed the 30 percent rating.  


REMAND

The issue considered by RO involves the question of 
entitlement to a rating in excess of 30 percent based on a 
denial of this claim by rating action of October 1998.  In 
reviewing the claims folder, the Board notes that the 
veteran's representative filed a notice of disagreement to 
rating action of December 1996, arguing that a 30 percent 
rating was warranted.  He clearly indicated that he did not 
want to pursue the appeal if a 30 percent rating were 
granted.  While a 30 percent rating was granted by rating 
action of November 1997, it was not made effective from the 
date of claim.  Therefore, in view of the notice of 
disagreement received in December 1996, the Board finds that 
there is a pending issue of entitlement to a rating in excess 
of 10 percent prior to July 29, 1997.  The veteran must be 
issued a Supplemental Statement of the Case with regard to 
this issue and be offered the opportunity to file a 
substantive appeal.  This will be addressed below.

With regard to the issue certified to the Board concerning 
disagreement with the October 1998 rating action denying an 
increase in the 30 percent rating assigned anxiety reaction, 
the Board notes that a claim for an increased evaluation is 
well-grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran has asserted that his service connected 
anxiety disorder is worse than currently evaluated.  Thus, he 
has stated a well-grounded claim.  

Once a well-grounded claim is submitted, the duty to assist 
arises.  38 U.S.C.A. § 5107 (West 1991).  The duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  38 C.F.R. § 3.326 (1999); Green v Derwinski, 1 
Vet. App. 121 (1993).  The medical examination must consider 
the records of prior examinations and treatment in order to 
assure a fully informed examination.  Id.  

In this case, the Board notes that while the veteran was 
examined by VA in September 1998, the claim file was not made 
available to the examiner for review.  Furthermore, the 
veteran's outpatient records for the appeal period were not 
obtained until after the examination had been completed.  
Thus, even if the claims file had been available to the 
examiner, it would not have provided a complete picture of 
the veteran's status.  Therefore, the Board finds that 
another examination is necessary.  

In addition, when examined by VA in September 1998, the 
veteran reported that his hours of work were reduced to 24-
hours per week because he has difficulty getting along with 
his supervisors and co-workers due to his temperament and 
irritability.  The Board notes that while the RO considered 
application of an extra schedular rating in April 1999, 
additional development should be undertaken to determine if 
the veteran's service-connected anxiety disorder causes 
marked interference with employment and earning capacity.  
Specifically, the veteran should be asked to submit evidence 
from his employer to the effect that his psychiatric 
disability is causing marked interference with employment, 
and a VA examiner should be asked to comment on the effect on 
employment of the veteran's service-connected anxiety 
disorder.  

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO for the following action:  

1.  The RO should issue the veteran a 
Supplemental Statement of the Case on the 
issue of entitlement to a rating in 
excess of 10 percent prior to July 29, 
1997.  This should contain a recitation 
of the old and new criteria pertaining to 
rating psychiatric disabilities, and the 
RO should determine which is most 
advantageous to the veteran.  However, it 
should be noted that a rating may not be 
assigned under the revised criteria prior 
to the effective date of such regulation.  
The veteran should be advised of the need 
to submit a timely substantive appeal if 
he wishes the Board to consider this 
issue.

2.  The veteran should be invited to 
submit evidence that his anxiety disorder 
causes marked interference with 
employment.  In this regard, a statement 
from his employer to this effect would be 
useful.  This should contain 
documentation of time lost from 
employment due solely to his psychiatric 
disability, any concessions made to him 
solely because of this disability and the 
reasons for his working part time instead 
of full time.  Documentation of periods 
of hospitalization for the psychiatric 
disability would also be useful.   

3.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
psychiatric disorder since August 1998.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including all VA treatment 
records not already of record, and 
associate them with the claims folder.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
anxiety disorder.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner and reviewed in 
conjunction with the examination.  In 
addition, a copy of the revised 
regulations pertaining to rating 
psychiatric disabilities should be 
provided the examiner.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
The examiner should be advised that all 
manifestations covered in the rating 
schedule must be addressed so that the 
Board may rate the veteran in accordance 
with the specified criteria.  A GAF score 
and an analysis of its meaning should be 
provided, and a discussion should be 
included of how the service-connected 
anxiety disorder impaired the veteran's 
social and industrial adaptability since 
July 1997.  Additionally, the examiner 
should indicate whether the veteran's 
anxiety disorder, standing alone, causes 
marked interference with employment.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected anxiety disorder.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1999).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case pertaining to the rating to be 
assigned based on the claim filed in July 
1998 and be given the appropriate time to 
respond thereto.  If the veteran fails to 
appear for the psychiatric examination, 
the letter notifying him of the date of 
the examination and showing the address 
to which it was sent should be included 
in the claims folder.  If the veteran 
does not appear for the examination, 
consideration should be given to the 
application of 38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


